TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00554-CR



                                Dominic Lynn Cubit, Appellant

                                                 v.

                                  The State of Texas, Appellee




  FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT
       NO. 2003-028, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Dominic Lynn Cubit seeks to appeal from a judgment of conviction for aggravated

assault. Imposition of sentence was suspended and community supervision was ordered on August

11, 2004. The deadline for filing a motion for new trial or notice of appeal was therefore September

10, 2004. Tex. R. App. P. 21.4(a), 26.2(a)(1).1 Cubit filed both a motion for new trial and a notice

of appeal on September 13, 2004. Because the motion for new trial was not timely, the notice of

appeal also was not timely. Tex. R. App. P. 26.2(a)(2). Under the circumstances, we lack

jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of

jurisdiction. Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d
519, 522-23 (Tex. Crim. App. 1996).


    1
       The trial court’s judgment was signed and entered on September 9, 2004. The relevant
appellate deadlines begin to run, however, when sentence is imposed or suspended in open court.
              The appeal is dismissed.




                                           __________________________________________

                                           David Puryear, Justice

Before Chief Justice Law, Justices Kidd and Puryear

Dismissed for Want of Jurisdiction

Filed: November 4, 2004

Do Not Publish




                                              2